This is a companion case to Phi Kappa Psi v. State of Oklahoma, 175 Okla. 605, 53 P.2d 1130, this day decided. These causes were briefed together in this court.
This is a tax ferret proceeding commenced in the county court of Cleveland county by the state against Phi Delta Theta, a college fraternity at the University of Oklahoma, wherein the state seeks to assess the chapter house and furniture therein belonging to the plaintiff in error. The facts here are in all respects the same as the facts in the above-mentioned cause, No. 26505, relative to the taxable character of the properties involved. The opinion in cause No. 26505 is therefore adopted as the opinion in this case, and, for the reasons therein stated, the judgment of the trial court is reversed and remanded, with directions to enter judgment for defendant.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, BAYLESS, BUSBY, WELCH, and CORN, JJ., concur. PHELPS, J., absent.